internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si 2-plr-102487-99 date date x a date year dear this letter responds to your date ruling_request and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on date of year a the president of x represents that the shareholders intended for x to elect to be an s_corporation from the date of incorporation x relied on its attorney and accountant to coordinate the preparation and filing of form_2553 election by a small_business_corporation however due to miscommunication the attorney believed that the accountant had prepared form_2553 the accountant believed that the attorney had prepared and filed form_2553 believing that form_2553 had been timely filed x filed form_1120s u s income_tax return for an s_corporation and the shareholders filed form sec_1040 u s individual_income_tax_return consistent with x being an s_corporation for year the service_center informed x that it could not process form_1120s because it had no evidence that a form_2553 had been filed for x sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
